      Case 1:18-cv-08179-NRB Document 66 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
RAJI WILSON,

                Plaintiff,                                  O R D E R

          - against -                                  18 Civ. 8179 (NRB)

THE CITY OF NEW YORK, and CORRECTION
OFFICERS SHAWN CARNES and KHADINE
SMITH, CORRECTION OFFICERS ALASON
HENRY, DANIEL ORTIZ, EDWIN LOPERA,
OSWALD HYPPOLITE, and TE-ART JACKSON,
and CAPTAINS WALTER ROSS, MARK DANIELS,
and CHERYL BELL, of the NEW YORK CITY
DEPARTMENT OF CORRECTION

               Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     WHEREAS   counsel   for    plaintiff      had   previously     moved   to

withdraw as counsel, citing irreconcilable differences between

themselves and plaintiff (ECF No. 62); and

     WHEREAS   this   Court    issued     an   order   on    June   7,   2021,

allowing plaintiff “30 days to object to the Motion to Withdraw,

or retain new counsel, or inform the Court that he intends to

appear on his own behalf” (ECF No. 63); and

     WHEREAS, receiving no response from plaintiff, the Court

granted plaintiff’s counsel’s motion to withdraw on July 22,

2021 (ECF No. 65); and

     WHEREAS   the    Court    has       not   received     any     subsequent

communication from plaintiff since our order of June 7, 2021 a

                                     1
         Case 1:18-cv-08179-NRB Document 66 Filed 08/26/21 Page 2 of 3



period of approximately three months; it is hereby

     ORDERED      that   this   case    is     dismissed   for   failure    to

prosecute.     The Clerk of Court is respectfully directed to close

this case.


DATED:       New York, New York
             August 26, 2021

                                             ____________________________
                                             NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                       2
      Case 1:18-cv-08179-NRB Document 66 Filed 08/26/21 Page 3 of 3



A copy of this order       has   been   mailed   to   plaintiff   at   the
following address:

Raji Wilson, DIN #17A5025
Clinton Correctional Facility
1156 State Route 374
Dannemora, NY 12929




                                   3
